Citation Nr: 0319538	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1999, for the assignment of the 10 percent rating for the 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from May 1979 to 
May 1983, and thereafter he was a member of the Louisiana 
National Guard until December 1989.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2001 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that granted a 10 percent disability evaluation for the 
appellant's left knee disability and assigned an effective 
date of February 9, 1999.  The appellant contends that the 
effective date should be the date of his claim.

The Board notes that during the VA medical examination of the 
appellant's left knee conducted in May 2001, the examiner 
noted the existence of a tender surgical scar on the left 
knee.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  On September 14, 1995, the appellant filed a claim for 
service connection for a left knee disability.  

3.  Such claim remained pending until the RO granted service 
connection in a March 1999 rating decision and no earlier 
claim is shown.

4.  An initial noncompensable evaluation was assigned for the 
left knee disability and the appellant appealed the 
noncompensable evaluation.

5.  In a June 2001 rating decision, the RO evaluated the 
appellant's service-connected left knee disability as 10 
percent disabling, effective from February 9, 1999.

6.  There is no clinical evidence of record that the level of 
severity of appellant's left knee disability changed between 
September 14, 1994, and February 9, 1999.


CONCLUSION OF LAW

The criteria for assigning an effective date of September 14, 
1995, and no earlier, for the assignment of a 10 percent 
rating for the service-connected left knee disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.321(b), 3.340, 
3.341, 3.400, 4.130 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in a June 2001 rating decision, granted 
a disability evaluation of 10 percent for the appellant's 
left knee disability, effective from February 9, 1999.  The 
appellant contends that his entitlement to a 10 percent 
evaluation for his left knee disability should be effective 
at an earlier date.

Determining the date of claim in this instance requires 
review of the procedural history of the appellant's claim.  
On September 14, 1995, the appellant filed a claim for 
service connection for a left knee disability.  Such claim 
remained pending until the RO granted service connection in a 
March 1999 rating decision.  The March 1999 rating decision 
assigned an initial noncompensable evaluation for the left 
knee disability.  The appellant disagreed and appealed the 
noncompensable evaluation.  Thereafter, in a June 2001 rating 
decision, the RO evaluated the appellant's service-connected 
left knee disability as 10 percent disabling, effective from 
February 9, 1999, the date a the appellant's first VA medical 
examination.  

The appellant argues that his entitlement to the 10 percent 
evaluation arose at a date earlier than February 9, 1999.  
Because the appellant appealed from the initial, 
noncompensable, disability evaluation assigned, this is not 
exactly a claim for increase.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (distinguishing the situation of filing a 
notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase).  Nonetheless, if the 
increase in disability occurred after the claim was filed, 
the increased award cannot be earlier than the date of the 
increase in disability.  

In this case, it is not entirely clear from the record when 
entitlement to a higher disability evaluation arose.  The 
earliest clinical evidence showing the severity of the 
appellant's left knee disability is the February 9, 1999 VA 
medical examination.  However, the appellant indicated during 
that examination that his problems with pain and pain on use 
had been occurring before the examination.  He did not state 
that his symptoms had recently worsened.  The appellant 
submitted a written statement at his October 1999 RO personal 
hearing in which he stated that the pain in his left knee had 
not been relieved since the 1985 surgery; that pain on use 
was a problem; and that he walked with a limp since the 1985 
surgery.  A July 1998 written statement from an attorney 
indicated that, while the 1985 knee surgery eliminated the 
problem of the knee giving way, the appellant continued to 
suffer from pain and discomfort on use of the knee.  

Lacking clear evidence that there was any change in the level 
of left knee disability between the September 1995 claim and 
the February 1999 VA medical examination, the Board will 
assign an effective date of September 14, 1995 for the 10 
percent disability evaluation assigned by the RO in the June 
2001 rating decision.  There is no basis upon which to assign 
an effective date earlier than September 14, 1995 for the 10 
percent disability evaluation, as that is the effective date 
of the award of service connection.  As noted above, that is 
the date of the claim and has been acknowledged, in a July 
1998 letter, as the first point in time when the appellant 
realized he could file a claim.  

The Board also finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, claims for an earlier effective 
date -- like those for clear and unmistakable error -- by 
their very nature, have a somewhat limited focus.  The RO, in 
the denial notification letter of June 2001 and the Statement 
of the Case (SOC) issued in February 2002, set forth the law 
and facts in a fashion that clearly and adequately informed 
the claimant of the very limited and specific type of 
evidence needed to substantiate his claim.

Moreover, the Board finds that it can proceed to decide this 
matter without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board is assigning the 
earliest possible effective date for the 10 percent 
disability evaluation in this case - that is, the effective 
date of the award of service connection for the disability at 
issue - there is no possible prejudice to the appellant to 
the extent that any duty under the VCAA might not have been 
completely fulfilled.  The Board finds that VA has satisfied 
its duty to assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an effective date of September 14, 1995, and 
no earlier, for the assignment of a 10 percent rating for the 
service-connected left knee disability is granted, subject to 
the regulations governing payment of monetary benefits.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

